Citation Nr: 1439705	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1952 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board previously considered and denied the instant claims in an October 2013 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the October 2013 Board decision and remanding the claims for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the Joint Motion, the Board must make a factual determination as to whether the Veteran "engaged in combat with the enemy," thus affording him advantages of 38 U.S.C. § 1154(b).  In this regard, the Veteran has submitted internet articles showing that aircraft from his ship, the USS Lake Champlain, struck North Korean targets.  While the Veteran asserts he suffered from "combat acoustic trauma," it is unclear what role he played in the attacks.  In order to be afforded the combat presumptions, the Veteran must have "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit...."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  In other words, the Veteran must have personally participated in the combat action as opposed to serving in the proximity of a combat zone.  Id.  As such, a remand is necessary to obtain the Veteran's service personnel records to allow the Board to discern what role the Veteran served aboard the USS Champlain during his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center (NPRC), or other appropriate source, and request the Veteran's entire service personnel file.

2. Contact the U.S. Joint Services Records Research Center (JSRRC) and request confirmation of what military occupational specialty (MOS) is related to job code AN-0062-64.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



